Exhibit 99.1 FOR IMMEDIATE RELEASE For more information, contact: Investor Relations Matt Steinberg Media Contact Ben Haber 212/481-2050 617/624-3200 extreme@tpr-ir.com ExtremeUS@racepointglobal.com Extreme Networks Reports Second Quarter Fiscal Year 2017 Financial Results SAN JOSE, Calif., February 1, 2017 Extreme Networks, Inc. (“Extreme”) (Nasdaq: EXTR) today released financial results for its fiscal second quarter ended December31, 2016.Second quarter revenue was $148.1 million.GAAP gross margin for the second fiscal quarter was 50.9% and non-GAAP gross margin 57.5%.GAAP operating margin for the second fiscal quarter was (5.0)% and non-GAAP operating margin was 9.4%.GAAP net loss for the second fiscal quarter was $8.6 million, or $0.08 per basic share, and non-GAAP net income was $12.7 million, or $0.12 per diluted share. “We are pleased to announce solid second quarter results reflecting strong execution of our operating plan to drive higher cash flows,” stated Ed Meyercord, President and CEO of Extreme Networks.“During the quarter, we expanded gross margins and increased profitability through our focused selling strategy to enterprise campus customers across our targeted verticals, while also implementing significant cost savings initiatives. We grew our non-GAAP gross margin by 390 basis points and operating margin by 160 basis points year-over-year, each reaching their highest levels in three years, underscoring the progress we have made both strategically and operationally.” “Looking ahead, we are well-positioned to take advantage of new growth opportunities by delivering industry-leading solutions and services to our enterprise customers.These customers include large, multi-national accounts from our recently acquired WLAN business from Zebra Technologies.Additionally, we remain focused on managing our cost structure as we continue to realize the synergies from the acquired business and implement our realignment of the Company’s resources to accelerate the achievement of our growth and margin objectives,” Meyercord added. Recent Key Events: • Completed Acquisition of Zebra’s Wireless LAN Business. We officially completed our acquisition of Zebra’s Wireless LAN business, solidifying Extreme's position as the third largest provider in our target enterprise campus market. • Official Wi-Fi and Wi-Fi Analytics Provider of Super Bowl LI; MetLife Stadium Win with New York Jets and New York Giants; and Expanded Partnership with the New England Patriots.Extreme announced that it will power Super Bowl LI following its wired and wireless deployment at NRG Stadium in Houston. We also won the MetLife Stadium (formally Cisco customers) core networking business. • New Wave2 Wireless APs. We strengthened our ExtremeWireless™ portfolio with the industry’s first Wave2 integrated camera access points, which offer customers significant cost savings and unified management as compared to traditional surveillance camera solutions. • Recognized for Outstanding Partnership Support. Tech Data awarded Extreme with its ‘Growth Vendor Partner of the Year’ award based on our year-over-year sales performance, executive engagement and overall support for Tech Data.
